Case 8:20-cv-00379-PVC Document 23 Filed 07/26/21 Page 1 of 1 Page ID #:462



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIA C. C. L., 1                             Case No. SACV 20-0379 PVC
12                       Plaintiff,
13          v.                                      JUDGMENT
14   KILOLO KIJAKAZI, Acting
     Commissioner of Social Security, 2
15
                         Defendant.
16
17
18         IT IS ADJUDGED that the decision of the Commissioner is REVERSED and that
19   the above-captioned action is REMANDED to the Commissioner for further action
20   consistent with the Court’s Memorandum Decision and Order.
21
     DATED: July 26, 2021
22
23
                                              PEDRO V. CASTILLO
24                                            UNITED STATES MAGISTRATE JUDGE
25   1
      The Court partially redacts Plaintiff’s name in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
26   Administration and Case Management of the Judicial Conference of the United States.
27   2
      Kilolo Kijakazi, appointed Acting Commissioner of Social Security on July 9, 2021, is
     hereby substituted for Andrew M. Saul, the former Commissioner of Social Security
28   Administration. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
